Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-17-00037-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 1, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus on January 23, 2017 complaining of an order

denying Relator’s “Petition to Reconsider Permission to File.” Relator filed no record with the

petition for writ of mandamus and the appendix to the petition for writ of mandamus contained

only a copy of correspondence between Relator and the District Courts’ staff attorney and a copy

of Relators “Petition to Reconsider Permission to File” dated December 27, 2016.

           A party seeking mandamus relief bears the burden of providing this court with a record

sufficient to establish its right to relief. Walker v. Packer, 827 S.W.2d 833. 837 (Tex. 1992). The

record must include “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding.” TEX. R. APP. 52.7(a)(1). In



1
  This proceeding arises out of Cause No. 2013-CI-19573, styled Martha Donohue v. John M. Donohue, pending in
the 288th Judicial District Court, Bexar County, Texas.
                                                                                       04-17-00037-CV


addition, Relator must provide this court with “a certified or sworn copy of any order complained

of, or any other document showing the matter complained of[.]” TEX. R. APP. P. 52.3(l)(A).

Relator has not provided this court with a copy of the order of which he complains and also fails

to provide this court with a record sufficient to establish his claim for relief. Due to the lack of an

adequate mandamus record, we are unable to determine whether the trial court abused its

discretion. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                   PER CURIAM




                                                 -2-